Case 14-38420        Doc 61     Filed 05/13/19     Entered 05/13/19 15:13:13          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14 B 38420
         Edith A Ortiz

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 10/23/2014.

         2) The plan was confirmed on 03/16/2015.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
06/23/2016, 08/17/2017, 08/09/2018.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 05/19/2015.

         5) The case was Completed on 12/28/2018.

         6) Number of months from filing to last payment: 50.

         7) Number of months case was pending: 55.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $5,104.73.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 14-38420         Doc 61   Filed 05/13/19     Entered 05/13/19 15:13:13                Desc         Page 2
                                                 of 3



 Receipts:

         Total paid by or on behalf of the debtor            $30,099.24
         Less amount refunded to debtor                         $563.65

 NET RECEIPTS:                                                                                 $29,535.59


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                               $4,000.00
     Court Costs                                                             $0.00
     Trustee Expenses & Compensation                                     $1,239.86
     Other                                                                   $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                               $5,239.86

 Attorney fees paid and disclosed by debtor:                   $0.00


 Scheduled Creditors:
 Creditor                                     Claim         Claim            Claim       Principal       Int.
 Name                              Class    Scheduled      Asserted         Allowed        Paid         Paid
 Adventist LaGrange Memorial   Unsecured          221.00           NA              NA            0.00        0.00
 Adventist LaGrange Memorial   Unsecured          138.00           NA              NA            0.00        0.00
 American Credit Acceptance    Secured        18,944.00     19,221.94        19,221.94     19,221.94    1,921.57
 American InfoSource LP        Unsecured       1,291.00       1,790.51        1,790.51        823.63         0.00
 Banco Popular NA              Unsecured          315.00           NA              NA            0.00        0.00
 Cerastes LLC                  Unsecured            0.00        450.00          450.00        207.00         0.00
 Commonwealth Edison Company   Unsecured       1,249.00            NA              NA            0.00        0.00
 Ginny's                       Unsecured           95.00           NA              NA            0.00        0.00
 Illinois Tollway              Unsecured          212.00           NA              NA            0.00        0.00
 Med Business Bureau           Unsecured          388.00           NA              NA            0.00        0.00
 Med Business Bureau           Unsecured          154.00           NA              NA            0.00        0.00
 Nicor Gas                     Unsecured          364.00        305.96          305.96        140.74         0.00
 Payday Loan Store             Secured         2,500.00       1,815.61        1,815.61      1,815.61      134.03
 RJM Acquisitions LLC          Unsecured            0.00         67.84           67.84          31.21        0.00
 Village Of Hillside           Unsecured          921.00           NA              NA            0.00        0.00
 Wells Fargo Bank              Secured       142,938.00    139,880.45       139,880.45           0.00        0.00
 Wells Fargo Bank              Secured         4,171.14       4,171.14        4,171.14           0.00        0.00




UST Form 101-13-FR-S (9/1/2009)
Case 14-38420        Doc 61      Filed 05/13/19     Entered 05/13/19 15:13:13             Desc      Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal            Interest
                                                            Allowed               Paid                Paid
 Secured Payments:
       Mortgage Ongoing                                 $139,880.45              $0.00               $0.00
       Mortgage Arrearage                                 $4,171.14              $0.00               $0.00
       Debt Secured by Vehicle                           $21,037.55         $21,037.55           $2,055.60
       All Other Secured                                      $0.00              $0.00               $0.00
 TOTAL SECURED:                                         $165,089.14         $21,037.55           $2,055.60

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                              $2,614.31          $1,202.58              $0.00


 Disbursements:

         Expenses of Administration                             $5,239.86
         Disbursements to Creditors                            $24,295.73

 TOTAL DISBURSEMENTS :                                                                     $29,535.59


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 05/13/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
